Certified Public Accountants 9575 Katy Freeway, Suite 370 Houston, Texas 77024 (713) 552-9800 FAX (713) 552-9700 www.abbmgroup.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Viosolar, Inc. We consent to the reference to our firm under the caption “Experts” and to the use of our report dated December 17, 2012, in the Registration Statement (Form S-4) and related Prospectus of Viosolar, Inc. in connection with the continuation and move of the Company from Alberta into the State of Nevada. /s/ABBM Group, Ltd LLP ABBM Group, Ltd LLP Houston, Texas September 10, 2013
